Citation Nr: 9929034	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-13 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a lumbar disc 
disorder.

3.  Entitlement to service connection for left hip arthritis.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from December 1962 to December 
1965.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which denied the veteran's claim for entitlement to service 
connection for hearing loss, a lumbar disc disorder, and left 
hip arthritis.


FINDINGS OF FACT

1.  Competent medical evidence of a nexus between the 
veteran's bilateral hearing loss and his service has not been 
presented.

2.  Competent medical evidence of a nexus between the 
veteran's lumbar disc disorder and his service has not been 
presented.

3.  Competent medical evidence of a nexus between the 
veteran's left hip arthritis and his service has not been 
presented.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991).

2.  The claim for entitlement to service connection for a 
lumbar disc disorder is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991).

3.  The claim for entitlement to service connection for left 
hip arthritis is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. § 5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that the three elements of 
a well grounded claim for service connection are:  1) 
evidence of a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence; and 3) a nexus, or link, between the 
service related disease or injury and the current disability, 
as provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1994).

Specifically, as to claims for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from zero to 20 decibels and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  Further, the Court has 
opined that 38 C.F.R. § 3.385 (1998), discussed below, then 
operates to establish when hearing loss can be service-
connected.  Id. at 159.  For purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).


II.  Factual Background

The veteran's DD 214 indicates that the veteran was a 
canoneer in service.  His service medical records reflect the 
veteran's involvement in a car accident, in July 1964.  A 
September 1964 entry indicated that the veteran had 
reportedly slightly sprained his left wrist in that accident.  
No medical treatment was provided at that time.  These 
records are negative for any complaints or clinical findings 
pertaining to the veteran's lumbar spine and left hip.  The 
veteran's separation examination (conducted in December 1965) 
is also negative for any reported or observed abnormalities 
of any kind.  With respect to the veteran's hearing, upon 
enlistment examination (conducted in December 1962), his 
hearing (when converted to ISO units) was found to be the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
0
10
-5
LEFT
25
10
10
10
5

Upon separation examination, the veteran's hearing was found 
to be the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
0

-5
LEFT
25
10
10

5

Private medical records from Divine Savior Hospital (dated in 
July 1964) document treatment received by the veteran 
following his involvement in a car accident on July 3, 1964.  
The veteran was admitted due to facial and oral injuries, 
which included multiple lacerations and abrasions on the 
chin, right elbow, and tongue.  The veteran also fractured 
his right upper central incisor.  Upon discharge, it was 
noted that the veteran's lacerations had been repaired and 
that there were no complications.

With respect to the veteran's hearing loss, a series of 
audiometric evaluations was conducted at Fort Washington, 
from July 1982 to April 1992.  The July 1982 evaluation found 
the veteran's hearing to be the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
25
45
LEFT
5
5
5
45
50

The October 1983 evaluation found the veteran's hearing to be 
the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
30
45
LEFT
15
10
20
40
45

The September 1984 evaluation found the veteran's hearing to 
be the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
35
45
LEFT
15
10
20
55
60

The October 1985 evaluation found the veteran's hearing to be 
the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
35
50
LEFT
5
10
10
60
65

The November 1986 evaluation found the veteran's hearing to 
be the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
50
60
LEFT
5
5
10
25
45

The January 1989 evaluation found the veteran's hearing to be 
the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
25
35
LEFT
10
5
5
50
70


The April 1992 evaluation found the veteran's hearing to be 
the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
30
55
LEFT
0
10
10
55
75

None of these evaluations referenced the veteran's service or 
addressed any relationship between the veteran's hearing 
levels and his service.

A July 1997 VA audiometric examination reflects the veteran's 
reported history of having been exposed to artillery noise 
for three years while in service.  It was also noted 
historically, that the veteran had had tinnitus in both ears 
for approximately 15 years.  The veteran's hearing was found 
to be the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
45
55
LEFT
15
10
20
50
75

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  In summary, it was noted that the 
veteran had moderate to severe high frequency sensorineural 
hearing loss in both ears.  The veteran's report of tinnitus 
was also noted.  The examination report contained no 
discussion of the veteran's service and its relationship, if 
any, to the veteran's hearing loss, or of the approximate 
date of onset of the hearing loss.

A subsequent audiometric evaluation was conducted at Fort 
Washington, in November 1998.  At that time, the veteran 
stated that he had not been in a noise-hazardous area since 
1985.  The veteran also stated that he had had a hearing loss 
after leaving the Army.  


The veteran's hearing was found to be the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
40
55
LEFT
10
15
15
50
70

It was noted that the veteran had moderate to severe high 
frequency sensorineural hearing loss in both ears.  The 
veteran's report of tinnitus in both ears was also noted.

With respect to the veteran's lumbar disc disorder and left 
hip arthritis, VA outpatient treatment records (dated from 
January 1985 to January 1988) reflect the veteran's reports 
of having had intermittent low back pain since a car accident 
while in service, in 1963 or 1964.  It was noted that the 
veteran was a carpenter.  The veteran also stated that he 
felt that his job increased his back pain, due to the heavy 
nail apron he wore.  A January 1985 entry notes the veteran's 
report of having developed pain in the low back with 
radiation to the buttock about 15 years before, shortly after 
discharge from service.  The veteran initially attributed 
this pain to local irritation, from either his tool belt or 
wearing his wallet in his hip pocket.  A contemporaneous x-
ray study of the veteran's pelvis and hips showed some 
spurring of the lumbar spine but no other abnormalities.  It 
was also noted that the veteran had full, painless range of 
motion in the hip upon examination and that the examiner 
could not elicit the "popping" that had been reported by 
the veteran.  It was clarified that the veteran actually had 
low back pain with radiation to the buttock.  The veteran was 
referred to the Back Clinic.  Follow-up in February 1985 
included patient instruction in back mechanics and in a 
flexion exercise program.  The veteran was told to return as 
needed.

A May 1990 private medical record indicates that the veteran 
complained of low back pain.  No diagnosis was given, nor was 
there any discussion as to the veteran's low back disorder.

A November 1997 VA examination reflects the veteran's 
complaints of low back pain and hip pain.  It also reflects 
the veteran's reports of having developed this pain after he 
was involved in a car accident while in service.  The veteran 
reported no other history of trauma.  He stated that his hip 
discomfort began first and then radiated into his low back.  
The veteran also stated that this was activity-dependent.  
Any activity such as sitting for prolonged periods, bending 
over, or lifting caused pain.  The veteran's pain occurred 
daily.  When his pain was the worst, he was unable to 
function without some type of anti-inflammatory medication.  
The veteran used Motrin and Naprosyn as needed.  X-ray 
studies from August 1997 revealed multi-level degenerative 
disc disease from approximately T12 through S1 and early 
narrowing of both the right and left hip joints medially.  
Subsequent to physical examination, the recorded impression 
was low back and left hip pain, intermittent, secondary to 
degenerative joint disease.  It was noted that the veteran 
had no pain in his right hip.  There was no opinion as to the 
cause or etiology of the veteran's pain, and neither the 
veteran's service, the etiology of the back disorder, nor the 
approximate date of onset was discussed in the examination 
report.

Lay statements from the veteran's wife and sister indicate 
that the veteran had always complained of a sore back 
following his car accident while in service.  Basically, the 
statements indicate that the veteran just lived with the 
pain, as he was an individual who hated to complain or show 
how he really felt.  The veteran had been to the doctor only 
a few times.  The veteran's wife also emphasized the extent 
of the current back and hip pain the veteran experiences.  
She stated that the veteran had suffered a lot but had taken 
only one sick day from work, when he could not even stand up.

The veteran also submitted an undated copy of a newspaper 
article, which indicated that the veteran had been in a car 
accident on I 90-94.  He had hit a parked patrol car and had 
sustained facial injuries.  It was noted that the veteran had 
been hospitalized for these injuries.  It was also noted that 
the veteran was a soldier at that time.


III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for bilateral hearing loss, 
for traumatic lumbar disc degeneration, and for left hip 
arthritis.  However, the Board must adhere to established law 
and regulations in its determinations.  As such, the 
veteran's appeal as to all three issues must be denied, as 
the veteran has not submitted well grounded claims.

With respect to the veteran's bilateral hearing loss, upon 
review of the record, the Board finds competent medical 
evidence of a current disability and lay evidence of service 
incurrence (the veteran's assertions).  However, there is no 
competent medical evidence of a nexus, or link, between the 
veteran's current bilateral hearing loss and his service.  
Such evidence is necessary for a well grounded claim for 
entitlement to service connection.  See Caluza, supra.  Here, 
the veteran's enlistment and separation examinations document 
similar findings as to the veteran's hearing acuity upon 
entrance and separation from service.  The veteran entered 
the Army with some hearing loss (as per Hensley v. Brown, 
supra), served as a canoneer, and separated from service with 
no measurable change in his noted hearing levels.  

While the veteran's post-service audiometric evaluations and 
examinations, at least in part, indicate that the veteran 
currently experiences moderate to severe high frequency 
sensorineural hearing loss in both ears, they contain no 
opinion as to a causal relationship, if any, between the 
veteran's service and his duties as a canoneer and his 
current hearing loss.  Rather, at most, the veteran's in-
service noise exposure is noted historically.  Essentially, 
the record is completely negative for any clinical opinion as 
to the cause of the veteran's bilateral hearing loss.

Moreover, given the veteran's similar hearing levels upon 
enlistment and separation, although he entered the service 
with some impaired hearing, there is no indication that this 
preexisting impaired hearing was aggravated by the veteran's 
service and his duties as a canoneer.  Indeed, the Board 
stresses that there was no change at all in the veteran's 
hearing levels, as demonstrated upon his separation 
examination.  As such, the record fails to show an increase 
in hearing loss disability.  See 38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1998).

In effect, the veteran has proffered only his assertions that 
his current bilateral hearing loss is causally related to his 
service and events therein.  Nothing in the record indicates 
that the veteran possesses the medical expertise necessary to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay assertions as to causation and 
subsequent diagnoses are inadequate.  Id.  Where the 
determinative issue involves medical causation or diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's current bilateral hearing loss 
and his service, the veteran has not submitted a well 
grounded claim of entitlement to service connection for 
bilateral hearing loss.  See Caluza v. Brown, supra.  
Application of the rule regarding benefit of reasonable doubt 
is not appropriate, as the veteran has not met his burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).

Further, the Board finds that the veteran has not provided 
any indication of the existence of additional evidence that 
would make this claim well grounded.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69 (1995).  In this respect, the Board notes that a 
supplemental search of Army records failed to produce any 
additional clinical information.  Also, the veteran submitted 
VA Form 21-4138 (Statement in Support of Claim) (signed and 
dated in November 1997) and indicated that the private doctor 
who had treated him had moved, and the veteran did not know 
how to contact him.  Further, although the veteran stated 
that he had been told upon his latest audiometric evaluation 
in November 1998 that his bilateral hearing loss was related 
to service, a review of these records reveals only hearing 
test results, with no commentary or discussion as to the 
cause of the veteran's bilateral hearing loss, including 
events in service.

With respect to the veteran's lumbar disc disorder and left 
hip arthritis, the Board again finds competent medical 
evidence of such current disabilities and evidence of in-
service incurrence (the veteran's assertions, the newspaper 
article, and the medical records from Divine Savior 
Hospital).  However, the record contains no competent medical 
evidence of a nexus, or link, between these two disorders and 
events in service, including the July 1964 car accident in 
which the veteran was involved.  Here, the veteran's service 
medical and private medical records contemporaneous to the 
veteran's July 1964 car accident indicate that the veteran 
injured his left wrist, his chin, his right elbow, and his 
tongue.  The veteran also fractured his right upper central 
incisor.  There were no reported complications, and upon 
separation from service, no abnormalities of any kind 
involving the back were either reported by the veteran or 
noted by the examiner.  

Indeed, the earliest clinical evidence of record as to the 
veteran's low back and hip pain is from January 1985, almost 
20 years after the veteran's separation from service.  
Further, it was noted in January 1985 that the veteran 
reported the onset of these pains as approximately 15 years 
earlier, shortly after service.  If that were the case, the 
veteran's reported onset of low back and left hip pain would 
have been in 1970, still five years after the veteran's 
separation from service.  Moreover, none of the clinical 
evidence of record pertaining to the veteran's low back and 
left hip pain contains any opinion relating this pain and the 
veteran's disorders to service.  Essentially, the record is 
negative for any clinical opinion as to the cause of the 
veteran's lumbar disc disorder or his left hip arthritis or 
his attendant pain.

In effect, the veteran has again proffered only his 
assertions, and those of his wife and sister, that his 
traumatic lumbar disc degeneration and left hip arthritis are 
causally related to his service and events therein, including 
the July 1964 car accident.  While the veteran, his wife, and 
his sister are competent to historically relate the veteran's 
symptomatology, nothing in the record indicates that they 
possess the medical expertise necessary to render opinions as 
to causation or etiology.  See Espiritu v. Derwinski, supra.  
As noted above, lay assertions as to causation and subsequent 
diagnoses are inadequate.  Id.  Where the determinative issue 
involves medical causation or diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, supra.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's current lumbar disc disorder, his 
left hip arthritis, and his service, including the July 1964 
car accident, the veteran has not submitted well grounded 
claims of entitlement to service connection for either 
disorder.  See Caluza v. Brown, supra.  Application of the 
rule regarding benefit of reasonable doubt is not 
appropriate, as the veteran has not met his burden of 
submitting well grounded claims.  38 U.S.C.A. § 5107(b).

The Board notes that the veteran was put on notice as to the 
evidence required to support these claims in the February 
1998 rating decision and in the August 1998 statement of the 
case, as he was informed of the evidentiary requirements of a 
well grounded claim and told that medical evidence as to a 
relationship between the veteran's two disorders and his 
service was necessary.  Also, the Board again finds that the 
veteran has not provided any indication of the existence of 
additional evidence that would make his claims of entitlement 
to service connection for traumatic lumbar disc degeneration 
and left hip arthritis well grounded.  See Epps v. Gober, 
supra; Robinette v. Brown, supra.  To reiterate, a 
supplemental search of Army records failed to produce any 
additional clinical information, and the veteran stated that 
the private doctor who had treated him had moved and that he 
did not know how to contact him.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for traumatic lumbar disc 
degeneration is denied.

Entitlement to service connection for left hip arthritis is 
denied.




		
	H. J. Harter
	Acting Member, Board of Veterans' Appeals










	(CONTINUED ON NEXT PAGE)

 

